Case 3:17-cv-00093-MAB Document 237 Filed 08/17/21 Page 1 of 4 Page ID #2191




042272/19344/TPD/EAK/AJM

                        U.S. DISTRICT COURT FOR THE
             SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS DIVISION

DONNELL GREEN, #M16889,

                      Plaintiff,

v.

KIMBERLY BUTLER, ANTHONY                           Case Number 3:17-cv-00093-MAB
WILLIAMS, NURSE WALTERS, NURSE
MISTY, NURSE SUZANNE, MS.                          Magistrate Judge Mark A. Beatty
MCGLORN, DR. TRAVIS, DR. TROST, DR.
FUENTES, MOLDENHAUR, and
DIRECTOR OF THE ILLINOIS
DEPARTMENT OF CORRECTIONS,

                      Defendants.

                NOTICE TO THE COURT REGARDING SETTLEMENT

       COMES NOW Defendant, John Trost, M.D., by and through his attorneys, Cassiday

Schade LLP, and for his Notice to the Court Regarding Settlement, states as follows:

       1.     On May 25, 2021, the parties came to a settlement agreement.

       2.     That day, the parties informed the Court that they had come to an agreement and

the Court issued a 60-Day Order [Doc. 228].

       3.     On May 26, 2021, the undersigned provided a draft settlement release to Plaintiff.

       4.     On June 11, 2021, Plaintiff returned the executed settlement release to Defendant.

       5.     The parties had multiple communications regarding the status of the settlement

check. Counsel for Defendant informed Counsel for Plaintiff that Coverys Specialty Insurance

Company (“Coverys”) was having some technical difficulties with their payment system.

       6.     On July 6, 2021, Plaintiff filed a Motion for Enforce Settlement Agreement. [Doc.

230] On July 21, 2021, Defendant filed a Response to Plaintiff’s Motion. [Doc. 231]
Case 3:17-cv-00093-MAB Document 237 Filed 08/17/21 Page 2 of 4 Page ID #2192




       7.      On August 11, 2021, the Court heard oral argument on Plaintiff’s Motion to

Enforce Settlement Agreement. [Doc. 234] The Court set this matter for a status conference on

August 19, 2021 and if Defendant has not resolved the issue to provide the settlement check, the

Court ordered a representative for Coverys to appear at the status conference. [Id.]

       8.      On August 16, 2021, Plaintiff filed his Motion to Withdraw Representation of

Settlement and Request for Trial Date. [Doc. 236]

       9.      Counsel for Defendant was subsequently informed that Coverys will be cutting

the settlement check on Wednesday, August 18, 2021 and will be overnighting the check to the

office for Counsel for Defendant.

       10.     Counsel for Defendant informed Counsel for Plaintiff that they expect to have the

settlement check in hand on Thursday, August 19, 2021 and can overnight the settlement check

to the office for Counsel for Plaintiff. Counsel for Plaintiff responded and requested that the

settlement check be mailed directly to Plaintiff’s current facility to be placed in his trust fund

account.

       11.     As the issues surrounding the payment provision of the settlement agreement will

be resolved by the time of the status conference on August 19, 2021, Defendant requests that the

Court enters an Order that a representative from Coverys does not need to appear at the status

conference.

       WHEREFORE, Defendant respectfully requests that the Court accepts his Notice to the

Court Regarding Settlement, enters an Order that a representative from Coverys does not need to

appear at the August 19, 2021 status conference, and for such other and further relief as deemed

appropriate.




                                                 2
Case 3:17-cv-00093-MAB Document 237 Filed 08/17/21 Page 3 of 4 Page ID #2193




                                   Respectfully submitted,

                                   CASSIDAY SCHADE LLP

                                   By: /s/ Alison J. Matusofsky
                                      One of the Attorneys for Defendant, JOHN
                                      TROST, M.D.

Alison J. Matusofsky
MO Bar No. 71064
CASSIDAY SCHADE LLP
100 North Broadway, Suite 1580
St. Louis, MO 63102
(314) 241-1377
(314) 241-1320 (Fax)
amatusofsky@cassiday.com




                                      3
Case 3:17-cv-00093-MAB Document 237 Filed 08/17/21 Page 4 of 4 Page ID #2194




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 17, 2021, I electronically filed the foregoing Notice to the

Court Regarding Settlement with the Clerk of the Court using the CM/ECF system.                 The

electronic case filing system sent a “Notice of E-Filing” to the following:

Lorna Geiler
Meyer Capel, A Professional Corporation
306 W. Church St.
Champaign IL 61820
(217) 352-1800
(217) 352-9294 (fax)
lgeiler@meyercapel.com



                                                                           /s/ Alison J. Matusofsky
9935906 AMATUSOF;AMATUSOF




                                                 4
